Opinion filed September 19, 2019




                                     In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-18-00332-CV
                                  __________

        CLAUDIA LEYVA D/B/A SUNBELT COMMERCIAL
                   CLEANING, Appellant
                                        V.
                         DILLARD’S, INC., Appellee


                On Appeal from the County Court at Law No. 2
                           Midland County, Texas
                      Trial Court Cause No. CC19195


                     MEMORANDUM OPINION
      Appellant’s brief was originally due to be filed in this court on or before
April 29, 2019. After granting two motions for extension and extending the due date
for Appellant’s brief to July 29, 2019, this court notified Appellant on August 8,
2019, that her brief was past due. On our own motion, we extended the deadline to
August 28, 2019, and informed Appellant that the failure to timely mail or file
her brief by August 28 “may result in dismissal of the appeal.” See TEX. R.
APP. P. 38.8(a)(1); 42.3(b). As of this date, Appellant has not filed a brief, nor has
she requested another extension of time in which to file her brief. Based upon
Appellant’s failure to prosecute this appeal in a timely manner, we conclude that this
appeal should be dismissed. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Accordingly, we dismiss this appeal for want of prosecution.


                                                                   PER CURIAM


September 19, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2